UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6847


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL RALPH SAQUELLA, a/k/a Michael Paloma, a/k/a Michael
Blake,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cr-00305-LMB-1)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ralph Saquella, Appellant Pro Se. Patrick Friel Stokes,
U.S. DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael    Ralph    Saquella       appeals       the       district      court’s

order    dismissing      as    unauthorized        his    successive         28     U.S.C.A.

§ 2255 (West Supp. 2013) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge    issues         a    certificate      of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies       this     standard         by        demonstrating         that

reasonable      jurists        would    find      that     the       district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief      on     procedural        grounds,          the     prisoner       must

demonstrate      both    that     the    dispositive          procedural       ruling      is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Saquella has not made the requisite showing.                            Accordingly,

we   deny     Saquella’s       motion    for      leave       to     proceed      in     forma

pauperis, deny a certificate of appealability, and dismiss the

appeal.



                                             2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3